Citation Nr: 0114094	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  91-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from April 1946 to 
October 1947 and from October 1967 to March 1977.

This matter arises from a January 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the veteran's 
request to reopen a claim for service connection for a low 
back disability.  The case was appealed to the Board of 
Veterans' Appeals (Board), which denied the veteran's request 
in December 1999.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2000, the Court vacated that part of 
the Board's decision that declined to reopen the veteran's 
claim for a low back disability, and remanded that issue to 
the Board for readjudication.


REMAND

At the outset, the Board notes that in its September 26, 2000 
Order, the Court granted the joint motion of the parties to 
remand this case and stay further proceedings.  The parties 
cited as one of the bases for remand, the Board's failure to 
adequately consider whether the appellant's claim was well 
grounded pursuant to the mandate of Elkins v. West 12 Vet. 
App. 209, 219 (1991).  Notwithstanding that the Board was not 
required to reach such an analysis, since the Board found no 
new and material evidence had been submitted (See Hodge v. 
West 155 F.3d 1356, 1363 (Fed. Cir. 1998), the parties 
requested that the case be remanded to the Board for analysis 
regarding whether or not the veteran's claim was well-
grounded according to the criteria noted in Elkins, supra.  

Subsequent to the joint motion of the parties, and prior to 
return of this case to the Board, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, specifically, 
eliminating the requirement of a well-grounded claim, that 
portion of the Court's Order requiring the Board to provide 
an analysis of well groundedness is moot.  That is, since the 
well grounded analysis is no longer a factor in considering 
service-connection claims, regardless of the new and material 
evidence analysis, and applies to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date, the 
Board must adjudicate this claim under the current statute.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

However, after a preliminary review of the record, the Board 
notes that additional medical evidence consisting of a March 
2000 private MRI report of the lumbar spine, two medical 
evaluations dated in March and April 2000, and duplicate 
medical reports from 1985 and 1986 was received.  The 
evidence was not reviewed or considered by the agency of 
original jurisdiction, and was submitted without a waiver 
signed by the appellant or his attorney pursuant to 38 C.F.R. 
§ 20.1304(c) (2000).  That regulation provides, in pertinent 
part, that any relevant evidence submitted by the appellant 
or his representative, which is accepted by the Board, must 
be referred to the agency of original jurisdiction, unless 
this procedural right is waived, in writing, by the appellant 
or representative.  Because no waiver is of record, this 
evidence must first be reviewed by the RO, and a supplemental 
statement of the case must be issued. 

In addition, in April 2000, the veteran signed and submitted 
to the RO, a VA Form 9 which requested a hearing before a 
Board Member sitting in Philadelphia.  It does not appear 
from the record, that the veteran was afforded this hearing.


Therefore, in view of the foregoing, the case is remanded for 
the following actions:

1.  The RO is requested to review the 
additional evidence submitted in April 
and June 2000, in light of the veteran's 
request to reopen his claim.  The RO 
should determine whether the evidence 
meets the criteria for a finding that it 
is new and material, and proceed 
accordingly.  If the claim is not 
reopened, or the benefit sought is not 
granted, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review or hearing as requested.  
In reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
particularly sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

2.  The RO is requested to schedule the 
veteran for a local hearing before a 
Member of the Board of Veterans' Appeals 
as soon as practicable and to advise the 
veteran accordingly.  


The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.






			
              JONATHAN E. DAY                              
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	RENÉE M. PELLETIER
			   Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).







